The Chancellor,
said the principle upon which the court for the correction of errors refused to sustain an appeal by a party who had not appeared to argue the cause in the court below, was not applicable to this case. That the constitution had secured the right of appeal to the chancellor in all cases, where the decision of the vice chancellor or other inferior equity jurisdiction was erroneous j subject to such regulations as might be prescribed by statute or by the rules of the court. That if the vice chancellor, therefore, made an erroneous decision, upon an ex parte hearing before him, in a case in which the adverse party would not be entitled to apply to set aside the decree for irregularity, the party aggrieved by the decree was authorized to appeal to the chancellor, although he had not appeared to argue the case in the court below.
Motion denied.